Mr. Justice Paxson
delivered the opinion of the court, November 21st 1882.
The measure of damages for the taking of land for a public highway, is the difference between the market value of the en*154tire property, at the time a portion of it is taken, or the injury committed, and its market value after such injury. See Shenango and Allegheny Railroad Company v. Braham, 29 P. F. S. 447, where many of the authorities are collected. In estimating the market value of the land, everything which gives it intrinsic value is to be taken into consideration. And it is not to be limited to a particular rise. Ibid., and see Cummings v. City of Williamsport, 3 Norris 472. But, in considering the advantages, it is not competent for the jury to consider the possibility, that the municipal authorities may at some future day open other streets through or near the property, which, when so opened, will render it more valuable for building lots. ' This results from two reasons: 1. Such streets may never be opened; and, 2. Should they be opened, the owner would be then liable to have his property assessed for such benefits as may follow from such opening. This would render him liable to be assessed twice for the same thing, which cannot be permitted.
But where by the opening of a particular street by the municipal authorities, the owner of property through which it passes is enabled to lay out another street or streets upon his own land, thereby increasing his. available frontage and the market value of his property as a whole, there seems no good reason why such state of facts should not be considered by the jury in estimating the benefits. It is true, the owner may not choose, and certainly is not bound to open streets through his property and dedicate them to public use, to enhance the value of his remaining property. He may prefer to keep his land to grow cabbages. But, as before observed, the use is not the test. It is the market value, for any use for which it is available. Whatever contributes to the market value of the property is a fair subject for consideration. In the Pittsburgh and Lake Erie Railroad Company v. Robinson, 14 Norris 426, it was held, in the case of a manufacturing establishment claiming damages for the taking of a portion of its land for a railroad, that it was competent for the latter to show, and for the jury to consider, that the company’s depot was convenient to the said manufactory, and that a switch connection was practicable. In the City of Philadelphia v. Linnard, 2 Out. 242, where the owner in rebuilding had been compelled to recede to the new line of Chestnut street, the city was permitted to show, in determining the market value of the property after the recession, the probability that the adjoining houses would be set back at some future period, in 'conformity with the Act of Assembly, which requires such recession in case of rebuilding.
We are of opinion, the evidence, referred to in the assignments of error should have been admitted. By defendants’ *155offer (A), it was proposed to prove by the witness on the stand and other experts, “that the opening of Frazier street along the west line of the Black property, from Western avenue to Nidge avenue, would enable the owners of that property to subdivide it into blocks of lots by streets and alleys opening into Frazier street, which subdivision would largely increase its value.” This offer was objected to, for the reason that, “ the inquiry for the jury is, what are the benelits and damages inflicted by the location of Frazier street proposed, and not as affected by the question of ulterior streets or alleys, that may or may not be made, either under public authority or by the private owners of the property, by reason of the opening of Frazier street.” The learned court sustained the objection and excluded the evidence. This was error. The offer did not refer to streets hereafter to be opened by the municipal authorities. It was to show the facilities which the opening of Frazier street would give to the owners of the Black property, to subdivide it by laying out streets and alleys through it, opening into Frazier street; and that such facilities would largely increase its value. We are bound to assume the facts to be as stated in the offer. They show that the opening of Frazier street would enable the owners to subdivide their property, and thus greatly increase its value. That the owners may not desire to avail themselves of the privilege, is not material.
Judgment reversed, and a venire facias de novo awarded.